Citation Nr: 0803938	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  07-14 524	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to an increased initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to May 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The issue of entitlement to an increased initial rating for 
PTSD and the issue of entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In December 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for the claim for entitlement to service 
connection for a right leg condition is dismissed.


REMAND

An August 2007 rating decision granted the veteran's claim 
for service connection for PTSD and assigned the veteran a 30 
percent initial rating.  This decision also denied the 
veteran's claim for TDIU.  In November 2007, the veteran 
submitted a notice of disagreement with respect to the 30 
percent rating assigned for his PTSD and with respect to the 
denial of TDIU.  The veteran has not been issued a statement 
of the case with respect to these claims.  Since there has 
been an initial RO adjudication of the claims and a notice of 
disagreement, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2007); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claim for an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an increased rating for 
PTSD.  This letter should also provide as 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Provide the veteran a statement of 
the case as to the claim for an increased 
initial rating for PTSD, and the claim 
for TDIU.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed with respect to any 
issue, such claim should not be certified 
to the Board.  If a substantive appeal is 
filed with respect to any claims, subject 
to current appellate procedures, such 
claims should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




		
JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


